                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Kelli Jo Torres,                                               Case No. 20-cv-1092-DSD-ECW

                      Plaintiff,

v.
                                                          ORDER FOR DISMISSAL
Dallas Hamm; Shelley Douty;
                                                            WITH PREJUDICE
Rock County Sheriff Evan Verbrugge;
Rock County; all individuals being sued
in their individual and official capacities,

                      Defendants.


       The Court having been advised by Stipulation [ECF Doc. 171], that this action has

been fully compromised and settled, IT IS ORDERED that this action is DISMISSED

WITH PREJUDICE, on its merits, and without costs or attorney’s fees to any party.


Dated: August 31, 2021                         s/David S. Doty
                                               David S. Doty, Judge
                                               United States District Court
